STATE OF LOUISIANA

           COURT OF APPEAL, FIRST CIRCUIT

STATE      OF   LOUISIANA                                             NO.    2021    KW    1378

VERSUS


MARTY      HEBERT                                                    FEBRUARY       14,    2022




In   Re:         Marty       Hebert,      applying       for   supervisory        writs,     16th
                 Judicial         District     Court,      Parish    of     St.     Mary,     No.
                 192, 432.




BEFORE:         McCLENDON,        WELCH,     AND    THERIOT,   JJ.


        WRIT    DENIED.



                                                   PMc
                                                   JEW
                                                   MRT




IRT
  RT       O
           OF APPEAL, FIRST CIRCUIT




       DEPUT          LERK   OF   COURT
                FOR    THE   COURT